Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 10, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  156793(52)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  DWAYNE WIGFALL,                                                                                    Elizabeth T. Clement,
          Plaintiff-Appellant,                                                                                        Justices
                                                                    SC: 156793
  v                                                                 COA: 333448
                                                                    Wayne CC: 15-015620-NO
  CITY OF DETROIT,
             Defendant-Appellee.
  _____________________________________/

         On order of the Chief Justice, the motion to extend the time for filing the defendant-
  appellee’s supplemental brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before August 31, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 10, 2018

                                                                               Clerk